VIA EDGAR January 12, 2011 Mr. Ethan Horowitz Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, NE Washington, DC20549-4628 Re:Encore Energy Partners LP Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 25, 2010 File No. 001-33676 Dear Mr.Horowitz: The purpose of this letter is to confirm our understanding, based on our phone conversation on January 12, 2011 with Ms. Suying Li, in which the SEC staff has granted us an extension to respond to the questions listed in the SEC’s letter dated December 30, 2010.The staff has set and we have agreed to provide the requested response letter by January 28, 2011.The primary reason for our request for additional time is due to management changes occurring in connection with the December 31, 2010 acquisition by Vanguard Natural Gas, LLC (a wholly owned subsidiary of Vanguard Natural Resources, LLC) of all of the member interests in Encore Energy Partners GP LLC, the general partner of Encore Energy Partners LP. If you have any questions regarding the foregoing response, please contact me at 832-327-2258, or by fax 832-327-2260. Sincerely, /s/ Richard A. Robert Richard A. Robert Executive Vice President and Chief Financial Officer Encore Energy Partners GP LLC
